Citation Nr: 1201210	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-38 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating excess of 10 percent for residuals of a left wrist ganglion cyst, manifested as painful limited motion.

2.  Entitlement to a compensable rating for residuals of a left wrist ganglion cyst, manifested as a tender scar.

3.  Entitlement to an initial compensable rating for residuals of a ganglion cyst, right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel
INTRODUCTION

The Veteran served on active duty from February 1988 to February 1992, including service in Southwest Asia.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that granted service connection for residuals of a ganglion cyst, left wrist and residuals of a ganglion cyst, right wrist and assigned each disability a noncompensable rating effective from November 8, 2006.  In a May 2009 rating decision, the RO increased the evaluation for the left wrist to 10 percent, effective November 8, 2006.

The Veteran was scheduled to testify a Travel Board hearing before a Veterans Law Judge, but he failed to attend.  As such, his hearing request is deemed withdrawn.


FINDINGS OF FACT

1.  Since the grant of service connection, residuals of a ganglion cyst, left wrist have included a tender superficial scar and painful, limited motion and decreased endurance in the left wrist.

2.  Since the grant of service connection for residuals of a ganglion cyst, right wrist have not manifested with any residuals.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for painful, limited motion in the left wrist as a residual of a ganglion cyst have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5215 (2010). 

2.  The criteria for a separate initial rating of 10 percent, and no higher, for a tender left wrist scar as a residual of a ganglion cyst, have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.118, DC 7804 (2002). 

3.  The criteria for an initial compensable rating for residuals of a ganglion cyst, right wrist have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Code (DC) 7899-7819 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The claim for increased ratings arises from disagreement with the initial disability ratings that were assigned following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and VA treatment records have been obtained and in February 2009 he was provided with a VA examination in connection with his present claim.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  In addition, the Veteran was scheduled for, but failed to attend, a hearing before a Veterans Law Judge.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Initially, it should be noted that ganglion cysts is not a listed disability under the Schedule for Rating Disabilities, 38 C.F.R., Part 4.  In this case, the RO has rated the residuals of ganglion cysts, left wrist, by analogy, under 38 C.F.R. § 4.118, DCs 7819-5215.  See 38 C.F.R. § 4.27 (2010) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  The residuals of ganglion cysts, right wrist are rated, by analogy, under 38 C.F.R. § 4.118, DCs 7899-7819.  See 38 C.F.R. § 4.27 (2010).

Effective August 30, 2002, DC 7819 provides that benign skin neoplasms are rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, or 7804), or rated on impairment of function (DC 7805).  Diagnostic Code 7804 provides that a 10 percent disability evaluation is warranted for superficial scars that are painful on objective demonstration.  38 C.F.R. § 4.118, DC 7804 (2002).  A 10 percent rating is the maximum rating possible for a painful, superficial scar, absent limitation of function of the affected part.  See 38 C.F.R. § 4.118.  The Board also notes that the regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  As the current claim was received prior to that date, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008). 

Diagnostic Codes 5214-5215 are applicable for rating limitation of motion in the wrists.  Diagnostic Code 5214 provides ratings based on ankylosis in the wrist.  Diagnostic Code 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist; limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist and 10 percent for the minor wrist.  See 38 C.F.R. § 4.71a, DCs 5214-5215 (2010).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Service treatment records show treatment for a history of recurrent ganglion cysts affecting the left and right wrists.  The Veteran underwent surgical removal of the left wrist ganglion cyst in October 1988. 

The Veteran underwent a VA examination in February 2009.  He was noted to be right-handed.  He was also noted to have had a ganglion cyst removed from his left wrist (during service).  He reported symptoms of throbbing pain in the back of the left wrist when he grabbed or pulled anything with his left hand.  This pain occurred once or twice a week and lasted about 5 seconds.  He denied any reoccurrence of the cyst.  He noticed occasional swelling and cramping, but no stiffness.  There was no other injury or fracture noted.  The Veteran reported that he was currently in the National Guard and his wrist hurt when he did push-ups and physical training.  He also reported decreased endurance.  He reported wearing a wrist brace for work, but denied having lost any time from work due to his wrist problem.  With respect to the right wrist, there was no history of ganglion cyst or surgery.  

On physical examination of the left wrist, there was a 2.5 centimeter (cm) x 0.5 cm well-healed, stable, superficial scar over the dorsum of the wrist.  The scar was not adherent or depressed, but was tender when depressed.  There was no keloid formation, no discoloration, or any recurrence of the ganglion cyst.  There was tenderness along the dorsum of the wrist, but no swelling or inflammatory signs.  Flexion of the left wrist was from 0 to 40 degrees with pain from 30 to 40 degrees. Extension was from 0 to 26 degrees with pain between 20 and 26 degrees.  Ulnar deviation was 20 degrees and radial deviation was 15 degrees; both were painful.  Repetitive movements caused slight pain.  Following repetitive movements, flexion was to 44 degrees, extension was to 24 degrees, ulnar deviation was to 25 degrees and radial deviation was to 26 degrees.  The grip in the left hand was slightly decreased and it hurt to squeeze.  Sensation examination with touch and pinprick was normal.  X-rays of the left wrist were normal.  With respect to the right wrist, flexion was to 66 degrees, extension was to 70 degrees, ulnar deviation was to 40 degrees and radial deviation was to 50 degrees.  The diagnosis was residuals, post ganglion cysts removal, back of left wrist.

Left Wrist

In this case, the Board finds that the Veteran's left wrist residuals of ganglion cysts is more appropriately rated, by analogy, under 38 C.F.R. § 4.118, DC 7804 rather than DC 7819.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  In doing so, the Board points out that DC 7819 provides that benign skin neoplasms are to be rated as either disfigurement of the head, face, or neck (DC 7800), or scars (DCs 7801, 7802, 7803, or 7804), or on impairment of function (DC 7805).  It is evident from the language of the rating criteria, that a benign skin neoplasm is not be evaluated both under the criteria for a scar (7804) and the criteria for impairment of function (7805).  However, by rating the Veteran's left wrist scar (i.e. a residual of his left wrist ganglion cyst), by analogy, under DC 7804 the dilemma presented with DC 7819 is avoided and allows the Board to maximize the benefits available to the Veteran under all pertinent diagnostic codes without violating the rule against pyramiding.  

Based on the evidence of record, a disability evaluation of 10 percent, but no more, is warranted under DC 7804, as the Veteran's left wrist scar was tender on objective evaluation at the 2009 VA examination.  This is the highest rating possible under this code.  There is no evidence to show that the left wrist scar itself has resulted in limitation of function in the affected left wrist, therefore, a higher rating under DC 7805 is not possible.  Thus, staged rating is not appropriate as the Veteran's left wrist scar disability was not more than 10 percent disabling at any time during this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As noted, the residuals of the left wrist ganglion cysts of the wrist also manifest as painful, limited motion of the left wrist.  The Veteran's observed range of motion of the left wrist does not warrant a compensable rating (as he does not have limitation of dorsiflexion of less than 15 degrees or palmar flexion limited in line with the forearm); however, the RO has awarded the maximum compensable evaluation possible under DC 5215 in recognition of the Veteran's symptoms of painful limited motion, decreased strength, and decreased endurance in the left wrist related to the removal of the ganglion cyst (and not the scar).  See DeLuca and Mitchell, supra.  A higher rating is not warranted.  Finally, although DC 5214 does allow for higher ratings, use of that diagnostic code is not appropriate in this case because the Veteran is not shown to have any ankylosis in his left wrist.  Thus, staged rating is not appropriate as the Veteran's left wrist disability was not more than 10 percent disabling at any time during this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Right Wrist

In this case, the RO has rated the residuals of ganglion cysts, right wrist, by analogy, under 38 C.F.R. § 4.71 DCs 7899-7819.  See 38 C.F.R. § 4.27 (2010).  The evidence reflects that there are no current residuals from the right wrist ganglion cyst and the Veteran does not contend otherwise.  Thus, a compensable rating is not warranted for the right wrist disability under the pertinent criteria used to evaluate the wrist or the skin/scars (i.e. 38 C.F.R. § 4.71a, DCs 5214-15 and 38 C.F.R. § 4.118, DCs 7800-7819).  Thus, a staged rating is not appropriate as the Veteran's right wrist disability was not more than noncompensably disabling at any time during this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's service-connected residuals of a ganglion cyst, left wrist as such residuals include a tender scar as well as painful, limited motion and decreased endurance, manifestations that are specifically contemplated in the pertinent rating criteria.  The rating criteria are also adequate to evaluate the Veteran's residuals of a ganglion cyst, right wrist, as no residual manifestations are shown.  Thus, for consideration of extraschedular rating is not warranted. 

Finally, the Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In his December 2008 substantive appeal and at his February 2009 VA examination, the Veteran indicated that he was currently employed.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised.


ORDER

An initial rating in excess of 10 percent for left wrist painful limited motion, as a residual of a ganglion cyst, is denied. 

Subject to the law and regulations governing payment of monetary benefits, a separate initial rating of 10 percent, and no higher, for a tender left wrist scar, as a residual of a ganglion cyst, is granted. 

An initial compensable rating for residuals of a ganglion cyst, right wrist is denied.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


